Citation Nr: 1139260	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO. 04-26 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from August 1956 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. The November 2003 rating decision reopened and then denied the Veteran's claim for service connection for a low back disability. The Board remanded the claim in January 2006 and April 2008 for further development, and denied his appeal in June 2010. The Veteran appealed his case to the U. S. Court of Appeals for Veterans' Claims ("Court"), and in an April 2011 order, the Court granted the parties' Joint Motion for Remand ("JMR"), which instructed the Board to provide additional reasons and bases for its opinion. 

The Veteran testified at a hearing in support of his claim in August 2005 before the undersigned Veterans Law Judge. A copy of the transcript has been associated with the claims file. 


FINDING OF FACT

The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has a low back disability that began during active service or is related to an incident of service. 


CONCLUSION OF LAW

A low back disability was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the claimed condition was incurred in service. 38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran asserts that he fell during basic training in 1956, and since that time he has had back pain. He has been diagnosed with degenerative joint disease ("DJD") and degenerative disc disease ("DDD"), satisfying the first element of a service connection claim. Hickson, 12 Vet. App. at 253. His service treatment records ("STRs") show several instances of treatment for a back problem. During basic training in August 1956, the Veteran fell and hit his right hip on the floor. He complained of pain over the right iliac crest. In May 1965 and October 1965, he was diagnosed with a muscle spasm in his back and strain of the right trapezius and right neck muscles. In May 1966, he complained of low back pain. In March 1967, he was treated for low back pain using a whirlpool. In October 1967, it was noted that he had a "long history" of low back pain. He was diagnosed with a sacroiliac strain. An October 1967 x-ray was essentially normal. In December 1967, he was in a motor vehicle accident during which he could not remember if he lost consciousness. After the accident, he was somnolent but easily aroused, and his neurological examination was otherwise normal. He was treated for a clavicle fracture and abrasions. In October 1970 he complained of low back pain and was diagnosed with mild muscle spasm. The in-service treatment for back problems satisfies the second element of a service connection claim. Id. 

The Veteran submitted private medical records in support of his claim. In January 2003, Dr. D. M. stated that he treated the Veteran beginning in 1977, when he complained of low back pain. Dr. D. M. noted the Veteran's history of a fall during basic training and referred to a 1977 x-ray that showed diffuse arthritis and evidence of DDD. Dr. D. M. found that the Veteran had a history of spondylolisthesis, DDD, and arthritis "since at least the 1950s." An undated private medical record from the Great Neck Family Practice showed that Dr. D. M. ordered an x-ray in 1977 and found that an x-ray diagnosis was "worth 1000[] words."  

Also in January 2003, Dr. C. H., a spinal surgeon, noted that the Veteran had a chronic back disability. The report of a May 2006 CT scan for Dr. S. G. noted "chronic back pain" and revealed abnormal appearance of discs at T11-12 and T12-L1. 

The Veteran underwent a VA examination in June 2006. The examiner found that there were no reports of the 1977 x-ray discussed by Dr. D. M., and that the claims file showed that the Veteran's back disability began in 1986. However, Dr. D. M. had opined that the Veteran's disability began in the 1950s. The examiner opined that he had "no way to verify the statement made by [Dr. D. M]," and that he "[saw] no reason that this should not be believed. In that case it is as likely as not, [sic] the [V]eteran's problems existed at the time of his military service in the 60s and 70s in my opinion."  This medical opinion provides probative evidence in support of the Veteran's claim. 

In its April 2008 remand, the Board requested an addendum to the June 2006 etiology opinion. The examiner was asked to render an opinion based on consideration of all clinical evidence of record and not solely upon the Veteran's lay assertions. In January 2009, the examiner submitted an addendum to the June 2006 examination report. Upon review of the Veteran's claims file, he noted that the first documented evidence of back problems was in the 1980s. He concluded, "[i]f one discounts the statements of the patient and his physician, there is no clinical evidence that would cause one to attribute his present back problems to his inservice problems without resort to unfounded speculation." This speculative opinion is afforded little probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010).

In May 2009, the Veteran's claims file was reviewed by Dr. A. G. in conjunction with his appeal to the Court. Dr. A. G. stated that the Veteran's low back disability was a complicated condition because he sustained both mild and severe back injuries in service. She found that "mild injuries could result in self limiting conditions that resolve over a short period of time, and that severe injuries "could affect the musculature including the bones, muscles, tendons, discs and other soft tissue resulting in a chronic condition and the need for surgical intervention, as occurred in this case." The Veteran was treated multiple times in service, which she found to be indicative of a chronic condition. She also found that "[a]s early as the mid 1970s there was radiological evidence of diffuse arthritis and DDD."  Dr. A. G. concurred with the June 2006 VA medical opinion and stated, "if all the document[ed] medical evidence is taken into consideration, it is at least as likely as not that the [V]eteran's back problems that existed during service in the 50s, 60s and 70s contributed to the development of his chronic low back condition and subsequent need for surgical intervention." This opinion and accompanying rationale provide probative evidence in support of the Veteran's claim. 

The Veteran has asserted many times that he had pain since falling during basic training in 1956. He discussed the instances of in-service treatment for back pain, and that an x-ray taken in 1977 showed arthritis and DDD. The Veteran is competent to describe his observable symptoms, such as back pain. Layno v. Brown, 6 Vet. App. 465 (1994). Further, his statements have been internally consistent and reflected in his STRs and private medical records, and are considered to be credible evidence in support of his claim. Barr, 21 Vet. App. 308. 

The Board finds that the evidence is at least in equipoise to show that the Veteran has a low back disability that began in service. There two medical opinions to this effect and the January 2009 negative opinion is not entitled to probative weight. Thus, the nexus element of a service connection claim is satisfied. Hickson, 12 Vet. App. at 253. Entitlement to service connection for a low back disability is therefore warranted. 38 U.S.C.A. § 5107.  

Given the granting of the benefit, any further development or notification action  under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the claimant. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2008).


ORDER

Service connection for a low back disability is granted.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


